DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This non-final action on the merits is in response to the remarks and amendments received on 06 October 2021 pursuant to the Step 1 interview of the First Action Interview process held 26 September 2021. Claims 1-14, 16-20 are pending. Claims 1, 10, & 17 are amended. Claims 15 is cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-14, & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0015061 to Lewicki et al. (‘061 hereafter) in view of U.S. Patent Application Publication 2017/0151728 to Kunc et al. (‘728 hereafter).
Regarding claim 1, ‘061 teaches a method of additively manufacturing a composite structure, comprising: wetting a reinforcement with a thermoset matrix inside of a print head (paragraph 0037); discharging the wetted reinforcement from the print head (paragraph 0037); moving the print head in multiple directions during discharging (paragraph 0033); exposing the thermoset matrix wetting the reinforcement to a cure energy after discharge of the thermoset matrix and the reinforcement from the print head to initiate for a first time a chemical reaction within the thermoset matrix (paragraph 0043). ‘061 does not teach directing a medium. In the same field of endeavor, additive manufacturing, ‘728 teaches directing a medium onto the wetted reinforcement to regulate a rate of the chemical reaction (FIG item 48, paragraph 0043) in order to control the curing rate. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘061 with those of ‘728 for the benefit of controlling the cure rate.
Regarding claim 2, ‘728 teaches the method wherein directing the medium onto the wetted reinforcement includes directing a cooled gas onto the wetted reinforcement to slow the rate of the chemical reaction (paragraph 0043) for the reasons stated above.
Regarding claim 3, ‘728 teaches the method wherein directing the medium onto the wetted reinforcement to slow the rate of the chemical reaction includes inhibiting full curing of the thermoset matrix until the wetted reinforcement is overlapped by an additional layer of wetted reinforcement (paragraph 0043) for the reason stated above.
Regarding claim 6, ‘728 teaches the method wherein directing the medium onto the wetted reinforcement includes directing a warmed gas onto the wetted reinforcement to increase a rate of the chemical reaction (paragraph 0043) for the reasons stated above.
Regarding claim 7, ‘728 teaches the method further including adjusting a characteristic of the medium based on a predetermined tool path for the print head (paragraph 0043) for the reasons stated above.
Regarding claim 8,  ‘728 teaches the method wherein adjusting the characteristic includes adjusting a temperature of the medium based on a time required for the wetted reinforcement to be overlapped by an additional layer of wetted reinforcement (paragraph 0043) for the reasons stated above.
Regarding claim 11, ‘061 teaches the method wherein curing of the thermo set matrix is U.V. initiated (paragraph 0043).
Regarding claim 12, ‘061 teaches the method wherein the thermoset matrix includes a thermal initiator (paragraph 0043).
Regarding claim 13, ‘061 teaches the method wherein curing of the thermoset matrix is heat initiated (paragraph 0043).
Regarding claim 14, ‘728 teaches the method wherein the reinforcement is a continuous reinforcement (FIG 11 item 20) for the benefit of producing self-supporting parts (paragraph 0011). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘061 with those of ‘728 in order to construct self-supporting parts.
Regarding claim 16, ‘061 teaches the method wherein: exposing the thermoset matrix wetting the reinforcement to a cure energy includes exposing the thermoset matrix wetting the reinforcement to a cure energy from a source mounted on the print head (FIG 4 item 124); and moving the print head in multiple directions during discharging includes moving the source with the print head (paragraph 0033).
Regarding claim 17, ‘061 teaches a method of additively manufacturing a composite structure, comprising: wetting a reinforcement with a thermoset matrix inside of a print head (FIG 3B); discharging the wetted continuous reinforcement from the print head (FIG 3B); exposing the thermoset matrix wetting the continuous reinforcement to a cure energy after discharge of the thermoset matrix and the continuous reinforcement from the print head from a source mounted to the print head to initiate for a first time a chemical reaction- within the thermoset matrix (FIG 4 item 124); moving the print head together with a source of the cure energy in multiple directions during discharging; ‘061 does not teach directing a medium. In the same field of endeavor, additive manufacturing, ‘728 teaches directing a cooled medium onto the wetted reinforcement to regulate a rate of the chemical reaction (FIG item 48, paragraph 0043) in order to control the curing rate. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘061 with those of ‘728 for the benefit of controlling the cure rate.
Regarding claim 18, ‘728 teaches the method wherein directing the cooled gas onto the wetted continuous reinforcement to slow the rate of the chemical reaction includes inhibiting full curing of the thermoset matrix until the wetted continuous reinforcement is overlapped by an additional layer of wetted reinforcement (paragraph 0043) for the reasons stated above.
Regarding claim 19, ‘728 teaches the method further including adjusting a temperature of the cooled gas based on a time required for the wetted continuous reinforcement to be overlapped by an additional layer of wetted continuous reinforcement (paragraph 0043) for the reasons stated above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘061 in view of ‘728 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2005/0017394 to Hochsmann et al. (‘394 hereafter), previously made of record.
Regarding claim 5, the previous prior art combination does not teach reactive gas. In the same field of endeavor, additive manufacturing, ‘394 teaches the method wherein directing the medium onto the wetted reinforcement includes directing a reactive gas onto the wetted reinforcement to increase a rate of the chemical reaction (paragraph 0051) for the benefit of increasing reaction rate. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of the previous prior art combination with those of ‘394 for the benefit increasing the reaction rate.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘061 in view of ‘728 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20170341300 to Rudolph et al. (‘300 hereafter), previously made of record.
Regarding claim 10, ‘061 teaches the method of additively manufacturing a composite structure, comprising: wetting a reinforcement with a thermoset matrix inside of a print head (FIG 4); discharging the wetted reinforcement from the print head (FIG 4); moving the print head in multiple directions during discharging (paragraph 0033); exposing the thermoset matrix wetting the reinforcement to a cure energy to initiate a chemical reaction (FIG 4); directing a .
Allowable Subject Matter
Claims 4, 9, and 20 are allowed.
Regarding claim 4, the best available prior art does not teach or properly suggest the method where the medium is an inert gas.
Regarding claims 9 and 20, the best available prior art does not teach the controlling the temperature of the cooled gas as claimed.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743